Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 1 of 50 Page ID #:1



 1   Mark A. Ozzello (SBN 116595)
 2   Mark.Ozzello@capstonelawyers.com
     Tarek H. Zohdy (SBN 247775)
 3   Tarek.Zohdy@capstonelawyers.com
     Cody R. Padgett (SBN 275553)
 4   Cody.Padgett@capstonelawyers.com
     Trisha K. Monesi (SBN 303512)
 5   Trisha.Monesi@capstonelawyers.com
     Capstone Law APC
 6   1875 Century Park East, Suite 1000
     Los Angeles, California 90067
 7   Telephone: (310) 556-4811
     Facsimile: (310) 943-0396
 8   Attorneys for Plaintiff
 9
10                         UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12
13   ANTHONY NARDIZZI,                        Case No.: 5:17-cv-01870 FMO
     individually, and on behalf of a class
14   of similarly situated individuals,       CLASS ACTION COMPLAINT
                                              FOR:
15                Plaintiff,
                                              (1) Violations of California’s
16         v.                                     Consumers Legal Remedies Act
                                              (2) Violations of Unfair Competition
17   GENERAL MOTORS LLC, a                        Law
     Delaware limited liability company,      (3) Breach of Implied Warranty
18                                                pursuant to Song-Beverly
                  Defendant.                      Consumer Warranty Act
19                                            (4) Breach of Express Warranty
                                              (5) Breach of Written Warranty under
20                                                the Magnuson-Moss Warranty Act
                                              (6) Breach of Implied Warranty under
21                                                the Magnuson-Moss Warranty Act
                                              (7) Unjust Enrichment
22                                            DEMAND FOR JURY TRIAL
23
24
25
26
27
28

                                      CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 2 of 50 Page ID #:2



 1         1.      Plaintiff Anthony Nardizzi (“Plaintiff”) brings this action for
 2   himself and on behalf of all persons in the United States who purchased or leased
 3   any 2015 to present Chevrolet Corvette Z06 or 2017 to present Chevrolet
 4   Corvette Grand Sport vehicle (“Class Vehicles”) designed, manufactured,
 5   marketed, distributed, sold, warranted, and/or serviced by General Motors LLC
 6   (“GM” or “Defendant”). Plaintiff alleges as follows:
 7                                   INTRODUCTION
 8         2.      This is a consumer class action concerning a failure to disclose
 9   material facts and a safety concern to consumers.
10         3.      General Motors LLC manufactured, marketed, distributed, and sold
11   the Class Vehicles without disclosing that the Class Vehicles’ wheels were
12   defective.
13         4.      The Class Vehicles are equipped with wheels (a.k.a., rims) that
14   warp, bend and crack, necessitating costly repairs and replacements. In addition,
15   cracked rims can puncture the tires, causing air leaks and tire blowouts
16   (collectively, the “Rim Defect.”)
17         5.      The problem is widespread. In fact, during Car & Driver magazine’s
18   long-term review of a 2017 Chevrolet Corvette GS, three of its wheels bent, and
19   one of them cracked. The repairs and replacement cost $1,119, which GM
20   refused to cover under warranty.1
21         6.      Plaintiff Anthony Nardizzi purchased a new 2018 Chevrolet
22   Corvette in June 2018. By the time Mr. Nardizzi’s vehicle left the dealership and
23   arrived at a third-party wheel finisher, it already had two bent wheels.
24         7.      GM knew of the Rim Defect well before Plaintiff Nardizzi’s
25   purchase in June 2018. By 2017, GM had received numerous complaints
26   regarding the bending and cracking rims, and GM monitored and responded to
27
           1
28             See https://www.caranddriver.com/reviews...pdate-3-review.

                                               Page 1
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 3 of 50 Page ID #:3



 1   these complaints. For example, on August 31, 2017, a Corvette Grand Sport
 2   owner wrote:
 3
 4                There have been a lot of reports of stock wheels bending
                  on Grand Sports and Z06s here lately, and I’ve had one
 5                of my own front wheels bend on a brand new Grand
 6                Sport. In my situation, there was absolutely no damage,
                  scratch or even a mark anywhere—the wheel just went
 7                out of round with less than 1,000 miles on the car.
 8                Why is this happening, is Chevy aware of this happening
                  on more than an isolated occurrence, and what is being
 9                done to remedy the situation?2
10
           8.     On October 18, 2017, GM responded by denying that there had been
11
     a “rash” of wheel failures, denying the existence of a defect, and blaming the
12
     customer. GM wrote:
13
14                “A frequent sequence of events is that a wheel gets bent
15                by a road hazard but the damage is initially undetectable
                  to the driver…. Over time fatigue cracks can form after
16                thousands or even millions of cycles…. we will
17                continuously improve our designs and validation
                  procedures based on how the world is changing.”
18
19         9.     Although GM sold its Corvette with a 3-year, 36,000-mile Bumper-
20   to-Bumper warranty, GM is refusing to cover the Rim Defect, arguing that the
21   customers’ driving and the roads are to blame for the wheel failures.
22         10.    In GM’s warranty, GM agreed to cover repairs to cover any vehicle
23   defect except for “slight noise, vibrations, or other normal characteristics of the
24   vehicle due to materials or workmanship occurring during the warranty period.”
25   See paragraph 115, infra. By refusing to cover repairs or replacements of the
26   bent and cracked rims, GM is breaching its Bumper-to-Bumper warranty.
27         2
             https://www.corvetteforum.com/forums/ask-tadge/4036656-asked-grand-
28   sport-z06-wheels-bending.html

                                              Page 2
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 4 of 50 Page ID #:4



 1            11.   The Rim Defect is inherent in each Class Vehicle and was present at
 2   the time of sale.
 3            12.   Although GM was sufficiently aware of the Rim Defect from pre-
 4   production testing, design failure mode analysis, calls to its customer service
 5   hotline, and customer complaints made to dealers, this knowledge and
 6   information was exclusively in the possession of GM and its network of dealers
 7   and, therefore, unavailable to consumers.
 8            13.   Despite access to aggravate internal data, GM has actively
 9   concealed the existence of the defect, telling customers that the wheels are not
10   defective and that the cracked wheels are caused by potholes or other driver
11   error.
12            14.   GM sells the Class Vehicles with a 3-year, 36,000-mile bumper-to-
13   bumper warranty. However, when class members bring their vehicles to GM’s
14   authorized dealerships requesting coverage for the Rim Defect, GM is
15   systematically denying coverage. As a result, Class Members are paying
16   thousands of dollars out-of-pocket to repair and replace the wheels with equally
17   defective wheels.
18            15.   The Rim Defect is material because it poses a serious safety
19   concern. Cracked rims can cause the tire to fail and explode while driving,
20   leading to a sudden loss of control at speed and a potential collision.
21            16.   The Rim Defect is also a material fact because consumers incur
22   significant and unexpected repair costs. GM’s failure to disclose material facts
23   regarding the Rim Defect at the time of purchase is material because no
24   reasonable consumer expects to spend hundreds, if not thousands, of dollars to
25   repair or replace defective rims.
26            17.   Had GM disclosed the Rim Defect, Plaintiff and Class Members
27   would not have purchased the Class Vehicles, would have paid less for them.
28
                                                 Page 3
                                         CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 5 of 50 Page ID #:5



 1                                    THE PARTIES
 2   Plaintiff Anthony Nardizzi
 3         18.    Plaintiff Anthony Nardizzi is a California citizen who resides in
 4   Valencia, California.
 5         19.    On or around June 7, 2018, Plaintiff Nardizzi leased a new 2018
 6   Chevrolet Corvette from Santa Paula Chevrolet, an authorized GM dealer in
 7   Valencia, California.
 8         20.    Plaintiff Nardizzi purchased his Corvette primarily for personal,
 9   family, or household use.
10         21.    Passenger safety and reliability were important factors in Plaintiff
11   Nardizzi’s decision to purchase his vehicle. Before making his purchase,
12   Plaintiff Nardizzi researched the 2018 Chevrolet Corvette on GM’s official
13   website, on dealership websites, and through general Google searches. In
14   addition, before purchase, Plaintiff Nardizzi also reviewed the vehicle’s
15   Monroney Sticker or “window sticker” which listed official information about
16   the vehicle. Plaintiff Nardizzi believed that the Corvette would be a safe and
17   reliable vehicle.
18         22.    GM’s omissions were material to Plaintiff Nardizzi. Had GM
19   disclosed its knowledge of the Rim Defect before he purchased his Corvette,
20   Plaintiff Nardizzi would have seen and been aware of the disclosures.
21   Furthermore, had he known of the Rim Defect, Plaintiff Nardizzi would not have
22   purchased his vehicle, or would have paid less for it.
23         23.    Upon purchasing the vehicle from the dealership, Mr. Nardizzi had
24   the vehicle brought directly to Impression Auto Salon. CalChrome, a third-party
25   wheel finisher, picked up the rims to have them coated. While inspecting the
26   vehicle, CalChrome took a video showing that the rims were bent. As a result,
27   Mr. Nardizzi replaced his vehicle’s wheels at an out-of-pocket cost of $7,500.
28
                                              Page 4
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 6 of 50 Page ID #:6



 1         24.     Mr. Nardizzi complained to Santa Paula Chevrolet and asked that
 2   his wheels be covered under GM’s bumper-to-bumper warranty. The GM
 3   dealership told Mr. Nardizzi that the wheels warped because of Mr. Nardizzi’s
 4   driving and that GM would not cover any portion of the repair. In addition, the
 5   derlership told Mr. Nardizzi that he could not replace the rims because they were
 6   backordered three to six months.
 7         25.     Mr. Nardizzi continued to request that GM cover a portion of the
 8   repairs by contacting GM directly, and GM agreed to cover $1,200 of Mr.
 9   Nardizzi’s $7,500 out of pocket cost.
10         26.     At all times, Plaintiff Nardizzi, like all Class Members, has driven
11   his Chevrolet Corvette in a manner both foreseeable and in which it was intended
12   to be used.
13   Defendant
14         27.     Defendant General Motors LLC is a Delaware limited liability
15   company with its principle place of business located at 300 Renaissance Center,
16   Detroit, Michigan. General Motors LLC is registered to do business in the State
17   of California. The sole member and owner of General Motors LLC is General
18   Motors Holdings LLC. General Motors Holdings LLC is a Delaware limited
19   liability company with its principle place of business in the State of Michigan.
20   General Motors Holdings LLC’s only member is General Motor Company, a
21   Delaware corporation with its principal place of business in the State of
22   Michigan. General Motors Company has 100% ownership interest in General
23   Motors Holdings LLC.
24         28.     General Motors LLC, through its various entities, designs,
25   manufactures, markets, distributes, services, repairs, sells, and leases passenger
26   vehicles, including the Class Vehicles, nationwide and in California. General
27   Motors LLC is the warrantor and distributor of the Class Vehicles in the United
28
                                               Page 5
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 7 of 50 Page ID #:7



 1   States.
 2         29.    At all relevant times, Defendant was and is engaged in the business
 3   of designing, manufacturing, constructing, assembling, marketing, distributing,
 4   and selling automobiles and motor vehicle components in Los Angeles County
 5   and throughout the United States of America.
 6                                    JURISDICTION
 7         30.    This is a class action.
 8         31.    Members of the proposed Class are citizens of states different from
 9   the home state of Defendant.
10         32.    On information and belief, aggregate claims of individual Class
11   Members exceed $5,000,000.00 in value, exclusive of interest and costs.
12         33.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(d).
13                                          VENUE
14         34.    GM, through its business of distributing, selling, and leasing the
15   Class Vehicles, has established sufficient contacts in this district such that
16   personal jurisdiction is appropriate. Defendant is deemed to reside in this district
17   pursuant to 28 U.S.C. § 1391(a).
18         35.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)
19   because Plaintiff Nardizzi resides in the County of Los Angeles, California. In
20   addition, Plaintiff Nardizzi’s Declaration, as required under California Civil
21   Code section 1780(d) but not pursuant to Erie and federal procedural rules,
22   reflects that a substantial part of the events or omissions giving rise to the claims
23   alleged herein occurred, or a substantial part of property that is the subject of this
24   action, is situated in Los Angeles, California. It is attached as Exhibit 1.
25                             FACTUAL ALLEGATIONS
26         36.    Since 2014, GM has designed, manufactured, distributed, sold, and
27   leased the Class Vehicles. GM has sold, directly or indirectly, through dealers
28
                                               Page 6
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 8 of 50 Page ID #:8



 1   and other retail outlets, thousands of Class Vehicles in California and
 2   nationwide. GM warrants and services the Class Vehicles through its nationwide
 3   network of authorized dealers and service providers.
 4         37.    The rim is a large metal circle on which the tire is placed. The rim
 5   creates the shape of the tire and allows it to be mounted to the vehicle.
 6         38.    GM equipped the Class Vehicles with cast aluminum alloy rims.
 7   Figure one, below, shows the OEM rims for the Chevrolet Corvette Grand Sport.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
           39.    The rims are prone to warping and cracking at extremely low
21
     mileages. The following complaint to NHTSA describes the circumstance well:
22
23                Noticed a vibration in the car at highway speeds. Took
                  the vehicle into the dealer and was told that the wheel
24
                  was bent. Service manager stated that this was happening
25                to many Corvettes and was due to the stiffness of the tire
                  and the weakness of the factory wheel. GM has denied a
26
                  claim under warranty.
27
28         See paragraph 48(k), infra.
                                              Page 7
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 9 of 50 Page ID #:9



 1
 2
 3
 4
 5
 6
 7
 8          40.     The problem is widespread. In a section entitled “Wheel Woes,” Car
 9   & Driver magazine reported that, during its long-term review of a 2017
10   Chevrolet Corvette Grand Sport, the vehicle suffered three bent rims and a $1119
11   repair bill:
12
                    Shortly after its first trip to the test track, however, the
13                  Grand Sport showed signs of an ailment that would dog
14                  us throughout our time with the car. At just under 6500
                    miles we discovered that three of its wheels were bent.
15                  Two were repaired, but one was cracked and had to be
16                  replaced. In all, that was an $1119 trip to the Corvette
                    cobbler, none of which was covered by warranty.3
17
18          41.     The Rim Defect alleged is inherent in and the same for all Class
19   Vehicles.
20          42.     The Rim Defect is material to consumers because it presents a
21   serious safety concern. Cracked rims can cause the tire to fail and explode while
22   driving, leading to a sudden loss of control at speed and a potential collision. In
23   addition, bent rims can cause the vehicle to vibrate which makes the vehicle less
24   stable and can cause driver distraction.
25              GM Had Superior and Exclusive Knowledge of the Rim Defect
26          43.     GM is aware of the Rim Defect and tells its customers that the
27          3
            https://www.yahoo.com/news/redemption-2017-chevrolet-corvette-
28   grand-202000878.html

                                                Page 8
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 10 of 50 Page ID #:10



  1   wheels are not defective and that the cracks are caused by the drivers. GM is also
  2   refusing to cover the Rim Defect under warranty.
  3         44.   Corvette owners communicate through online forums such as
  4   www.CorvetteForum.com. GM monitors these online forums and communicates
  5   with its customers. For example, on August 31, 2017, a Corvette Grand Sport
  6   owner wrote:
  7
                  There have been a lot of reports of stock wheels bending
  8               on Grand Sports and Z06s here lately, and I’ve had one
  9               of my own front wheels bend on a brand new Grand
                  Sport. In my situation, there was absolutely no damage,
 10               scratch or even a mark anywhere—the wheel just went
 11               out of round with less than 1,000 miles on the car.
                  Why is this happening, is Chevy aware of this happening
 12               on more than an isolated occurrence, and what is being
 13               done to remedy the situation?4

 14         45.   On October 18, 2017, GM responded by denying that there had been
 15   a “rash” of wheel failures, denying the existence of a defect, and blaming the
 16   customer: “A frequent sequence of events is that a wheel gets bent by a road
 17   hazard but the damage is initially undetectable to the driver…. Over time fatigue
 18   cracks can form after thousands or even millions of cycles.”5 With respect to a
 19   remedy, GM only stated that “we will continuously improve our designs and
 20   validation procedures based on how the world is changing.”
 21         46.   To date, GM continues to refuse to cover the Rim Defect under
 22   warranty, and has not issued any relief to the customers who have had to pay
 23   thousands out-of-pocket as a result.
 24         47.   GM also monitors customers’ complaints made to the National
 25
            4
 26           https://www.corvetteforum.com/forums/ask-tadge/4036656-asked-grand-
      sport-z06-wheels-bending.html
 27         5
              https://www.corvetteforum.com/forums/ask-tadge/4055813-answered-
 28   grand-sport-z06-wheels-bending.html

                                              Page 9
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 11 of 50 Page ID #:11



  1   Highway Traffic Safety Administration (“NHTSA.”) Federal law requires
  2   automakers like GM to be in close contact with NHTSA regarding potential auto
  3   defects, including imposing a legal requirement (backed by criminal penalties)
  4   compelling the confidential disclosure of defects and related data by automakers
  5   to NHTSA, including field reports, customer complaints, and warranty data. See
  6   TREAD Act, Pub. L. No. 106-414, 114 Stat.1800 (2000).
  7         48.    Automakers have a legal obligation to identify and report emerging
  8   safety-related defects to NHTSA under the Early Warning Report requirements.
  9   Id. Similarly, automakers monitor NHTSA databases for consumer complaints
 10   regarding their automobiles as part of their ongoing obligation to identify
 11   potential defects in their vehicles, including safety-related defects. Id. Thus, GM
 12   knew or should have known of the many complaints about the Rim Defect
 13   logged by NHTSA ODI, and the content, consistency, and large number of those
 14   complaints alerted, or should have alerted, GM to the Rim Defect.
 15         49.    The following are some examples of the scores of complaints
 16   concerning the Rim Defect available through NHTSA’s website,
 17   www.safercar.gov. Many of the complaints reveal that GM, through its network
 18   of dealers and repair technicians, was made aware of the cracked rims. In
 19   addition, the complaints indicate that despite having knowledge of the defect and
 20   the exact vehicles affected, GM blamed the customer and refused to honor its 3-
 21   year, 36,000-mile bumper-to-bumper warranty.
 22
 23         a. DATE OF INCIDENT: July 20, 2017
               DATE COMPLAINT FILED: September 21, 2017
 24            NHTSA/ODI ID:   11024830
 25            SUMMARY: MY 2016 CORVETTE STARTED HAVING HIGH
               FREQUENCY VIBRATIONS IN STEERING WHEEL AND
 26            INTERIOR PANELS WITH UNDER 7900 MILES OF SERVICE. I
 27            COMPLAINED TO THE DEALERSHIP SERVICE DEPARTMENT
               ABOUT THE PROBLEM AND FOUND FRONT WHEELS TO BE
 28
                                               Page 10
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 12 of 50 Page ID #:12



  1            BENT AND COULD NOT BALANCE THE WHEELS PROPERLY.
               THE DEALERSHIP ADVISED ME TO TAKE MY CORVETTE TO
  2            ANOTHER DEALERSHIP THAT HAD BETTER EQUIPMENT
  3            THAN THEM. THE SECOND DEALERSHIP INSPECTED MY
               CORVETTE AND INFORMED ME THAT ALL FOUR WHEELS
  4            ARE BENT AND CANNOT BALANCE THEM PROPERLY.
  5            NEITHER DEALERSHIP WILL REPLACE THE WHEELS UNDER
               WARRANTY. THUS FAR, GM AS WELL, WILL NOT REPLACE
  6            WHEELS UNDER WARRANTY. I ATTEST THAT I HAVE NOT
  7            DRIVEN MY CORVETTE ABNORMALLY NOR HAVE HIT
               OBSTRUCTIONS OR POT HOLES. I HAVE NEVER DRIVEN MY
  8            CORVETTE ON ROUGH, GRAVEL OR DIRT ROADS. I DO
  9            BELIEVE THIS IS A VERY SERIOUS SAFETY PROBLEM THAT
               CHEVROLET AND GM SHOULD ADDRESS BEFORE
 10            SOMEONE HAS A TERRIBLE ACCIDENT BECAUSE OF THESE
 11            WHEELS!

 12         b. DATE OF INCIDENT: August 19, 2017
 13            DATE COMPLAINT FILED: September 20, 2017
               NHTSA/ODI ID: 11024700
 14            SUMMARY: BOTH LEFT WHEELS ON MY 2017 GRAND
 15            SPORT BENT IN NORMAL DRIVING OVER NORMAL ROADS.
               IN RESEARCHING THE ISSUE, THIS SEEMS TO BE A
 16            RECURRING PROBLEM WITH THE STOCK WHEELS ON 2017-
 17            2018 CORVETTE GRAND SPORTS AND 2015-18 CORVETTE
               Z06S. GM AGREED TO REPLACE THE FRONT WHEEL, BUT
 18            THE DEALER DIDN'T REALIZE THE REAR WAS ALSO BENT
 19            (NO VISIBLE DAMAGE TO EITHER WHEEL, THE WHEELS
               ARE JUST NOT STRONG ENOUGH). GM IS NOW CLAIMING
 20            THEY WON'T FIX/REPLACE THE REAR WHEEL. CAR
 21            VIBRATES BECAUSE OF THE BENT WHEEL.
 22         c. DATE OF INCIDENT: October 13, 2017
 23            DATE COMPLAINT FILED: October 20, 2017
               NHTSA/ODI ID: 11035178
 24            SUMMARY: TL* THE CONTACT OWNS A 2015 CHEVROLET
 25            CORVETTE. WHILE THE CONTACT WAS HAVING TIRES
               INSTALLED AT BILL STASEK CHEVROLET (700 W DUNDEE
 26            RD, WHEELING, IL), HE WAS INFORMED THAT ALL THE
 27            RIMS WERE CRACKED AND THE REAR PASSENGER WHEEL
               WAS LEAKING. THE MANUFACTURER WAS NOTIFIED OF
 28
                                            Page 11
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 13 of 50 Page ID #:13



  1            THE  FAILURES.    THE             FAILURE     MILEAGE     WAS
               APPROXIMATELY 13,466.
  2
  3
            d. DATE OF INCIDENT: December 20, 2017
  4            DATE COMPLAINT FILED: October 18, 2018
  5            NHTSA/ODI ID:  11141356
               SUMMARY: CRACKED REAR WHEEL. I PURCHASED THE
  6            CAR USED AND THIS WAS DISCOVERED DURING AN
  7            INSPECTION.

  8         e. DATE OF INCIDENT: January 8, 2018
  9            DATE COMPLAINT FILED: January 10, 2019
               NHTSA/ODI ID:     11166176
 10            SUMMARY: BOTH OF MY OEM REAR WHEELS (SPECTRA
 11            GRAY - 10 SPOKE), HAVE DEVELOPED CRACKS REQUIRING
               REPLACEMENT AT MY EXPENSE. DESPITE MY CORVETTE
 12            BEING ON WARRANTY AND A HIGH PERFORMANCE,
 13            SPORTS CAR WHICH IS REGULARLY SERVICED, THE
               CHEVROLET DEALERSHIP REFUSES TO REPLACE THESE
 14            WHEELS, EXCEPT AT MY EXPENSE, CITING THAT POOR
 15            ROAD CONDITIONS IN CALIFORNIA ARE BLAME FOR THE
               FRACTURES, RUNNING HORIZONTALLY ON THE RIM LIP.
 16            THE FRACTURES CREATE A VERY DANGEROUS SITUATION
 17            GIVEN HIGH TORQUE LEVELS, LOW PROFILE TIRES WITH A
               WIDE STANCE. THE TIRES AND THE SUSPENSION ARE
 18            DESIGNED FOR HIGH PERFORMANCE, AND HIGH G FORCE,
 19            BUT WHEELS ARE APPARENTLY FLAWED FOR THE
               DESIGNED TOLERANCES IMPOSED BY DRIVING A HIGH
 20            PERFORMANCE CORVETTE. MY CAR RAPIDLY LOSS AIR
 21            PRESSURE AT FREEWAY SPEEDS AND THE AIR PRESSURE
               WARNING LIGHT ACTIVATED IN BOTH OCCASIONS,
 22            WARNING OF THE HAZARDOUS CONDITION.
 23
            f. DATE OF INCIDENT: February 2, 2018
 24            DATE COMPLAINT FILED: February 6, 2018
 25            NHTSA/ODI ID:   11067302
               SUMMARY: I PURCHASED AN OPTIONAL CHROME WHEEL
 26            UPGRADE WHICH WAS DELIVERED WITH NEW VEHICLE.
 27            RIGHT REAR WHEEL CRACKED AND LOST AIR PRESSURE
               AFTER 4,000 MILES, LEFT REAR WHEEL CRACKED AND
 28
                                            Page 12
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 14 of 50 Page ID #:14



  1            LOST AIR PRESSURE AFTER 6,800 MILES.

  2
  3         g. DATE OF INCIDENT: June 11, 2018
               DATE COMPLAINT FILED: July 5, 2018
  4            NHTSA/ODI ID:  11109750
  5            SUMMARY: BOTH REAR WHEELS DEVELOPED CRACKS
               APPROXIMATELY TWO INCHES LONG FROM THE INSIDE
  6            EDGE TOWARD THE MIDDLE OF THE WHEEL. THE CRACKS
  7            IN BOTH WHEELS WERE SIMILAR IN SIZE AND LOCATION.
               MILEAGE WHEN NOTICED WAS 24,000. NUMEROUS
  8            REPORTS OF THE SAME ISSUE ARE BEING REPORTED ON
  9            CORVETTE        RELATED          WEB        SITES.

 10         h. DATE OF INCIDENT: August 4, 2018
 11            DATE COMPLAINT FILED: September 27, 2018
               NHTSA/ODI ID: 11131995
 12            SUMMARY: HAD 3 OF THE 4 RIMS BEND, PER THE DEALER
 13            DIAGNOSIS, FOR NO APPARENT REASON. CAR HAD 2,000
               MILES ON IT. IT SEEMS TO BE A SYSTEMIC PROBLEM.
 14            THERE ARE MULTIPLE POSTS ABOUT THIS ISSUE, ALONG
 15            WITH THE WHEELS CRACKING FOR NO REASON, AT THE
               FOLLOWING INTERNET FORUM;
 16
 17            HTTPS://WWW.CORVETTEFORUM.COM/FORUMS/C7-
               GENERAL-DISCUSSION-142/
 18
 19            IN MY INSTANCE THE CAR DROVE FINE THE EVENING
               BEFORE (I'D ACTUALLY PICKED IT UP FROM THE DEALER
 20            THE SAME DAY AS THEY REPAIRED ANOTHER ISSUE). GOT
 21            IN THE CAR THE NEXT MORNING TO GO TO WORK AND
               NOTICED THE BAD VIBRATION. I THOUGHT A WHEEL
 22            WEIGHT HAD FALLEN OFF. TOOK IT TO THE DEALER AND
 23            AFTER DIAGNOSIS THEY INFORMED ME THAT 3 OF THE 4
               RIMS WERE BENT (BOTH PASSENGER SIDE AND DRIVER
 24            REAR).
 25
            i. DATE OF INCIDENT: August 5, 2018
 26            DATE COMPLAINT FILED: October 18, 2018
 27            NHTSA/ODI ID: 11141268
               SUMMARY: GM IS PUTTING DEFECTIVE WHEELS ON
 28
                                            Page 13
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 15 of 50 Page ID #:15



  1            GRAND SPORT AND Z06 CORVETTES. THESE WHEELS WILL
               NOT WITHSTAND NORMAL DRIVING ON ANY HIGHWAY.
  2            THE ISSUE IS THAT THESE WHEELS BEND ON IMPACT, BE
  3            IT EXPANSION JOINTS ALONG BRIDGES OR SMALL
               IMPERFECTIONS IN THE ROADWAY THAT OTHER CARS
  4            HANDLE EVERY DAY.
  5
               THE ISSUE IS THAT GM SAYS THESE ARE ROAD HAZARDS
  6            AND THEY ARE NOT RESPONSIBLE. THE WHEELS WERE
  7            NOT ENGINEERED TO TAKE NORMAL DRIVING ON ROADS
               ANYWHERE.
  8
  9            THIS STARTED IN JUNE AFTER A TRIP I TOOK AND THE CAR
               PICKED UP A VIBRATION. TOOK IT TO S DEALER AND HE
 10            SAID THE WHEELS WERE BENT AND NOT COVERED UNDER
 11            WARRANTY AND WOULD SELL ME NEW ONES 2 FRONT
               WHEELS FOR ABOUT $1800. I THEN TOOK THE CAR HOME
 12            AND TOOK THE FRONT WHEELS OFF AND HAD THEM
 13            STRAIGHTENED AT A COST OF $110 EACH. I THOUGHT
               THAT TOOK CARE OF THE PROBLEM SO WE DROVE THE
 14            CAR ON ANOTHER TRIP TO NOVA SCOTIA, CANADA. WE
 15            WERE ON A TRIP AND LOST AIR IN THE LEFT FRONT TIRE (
               PICTURE BELOW ) IT HAD WORN ALL THE WAY DOWN
 16            THROUGH ALL THE BELTS DUE TO THE WHEELS BEING
 17            BENT AGAIN. SEE ALL 3 PICTURES.
 18            THESE WHEELS ARE A SAFETY HAZARD FOR THESE CARS
 19            TO USE ON PUBLIC HIGHWAYS AS THEY DEVELOP CRACKS
               AND CAUSE SEVERE TIRE WEAR IN SHORT PERIODS OF
 20            TIME.
 21
               I HAD ANOTHER SET OF BRAND NEW WHEELS AT HOME. I
 22            HAD TO COME BACK HOME AND GET THEM AND TAKE
 23            THEM BACK TO CANADA TO GET MY CAR HOME. ON THE
               1700 MILE TRIP BACK THE CAR DEVELOPED A VIBRATION
 24            AND WHEN I TOOK IT BACK TO MY TIRE DEALER HE SAID
 25            THAT THE RIGHT FRONT WHEEL WAS BENT.
 26            THE BIG ISSUE IS GM DOES NOT TRACK THESE ISSUES IF
 27            YOU DO NOT BUY THE NEW WHEELS FROM THEM AND IT
               GOES UNREPORTED. A FRIEND OF MINE WHO HAS LESS
 28
                                            Page 14
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 16 of 50 Page ID #:16



  1            THAN 5000 MILES ON HIS 2019 NEEDS TO BUY 4 WHEELS
               AND 4 TIRES AND THE DEALER EVEN TOLD US THERE
  2            WERE 2 PEOPLE THE WEEK BEFORE THAT HAD BENT RIMS
  3            ON I-71.

  4         j. DATE OF INCIDENT: August 25, 2018
  5            DATE COMPLAINT FILED: November 2, 2018
               NHTSA/ODI ID: 11145056
  6            SUMMARY: AFTER DRIVING THE CAR THE TIRE PRESSURE
  7            WARNING CAME ON AND WE STARTED NOTICING THE TIRE
               PRESSURE LEAKING ON THE RIGHT REAR OF MY WIFE
  8            GRAND SPORT CORVETTE, THE WHEEL WAS TAKEN OFF TO
  9            INVESTIGATE THE CAUSE OF LEAK. IT WAS DISCOVERED
               THAT THERE WAS A CRACK ALONE THE BEAD RING AREA
 10            OF THE INSIDE DRUM AREA OF THE WHEEL. THE
 11            DEALERSHIP REFUSED TO COVER UNDER WARRANTY AND
               DIDN'T OFFER REPAIRS. THE WHEEL WAS TAKEN TO A
 12            REPUTABLE WHEEL REPAIR SHOP WITH A GUARANTEE ON
 13            THE REPAIR. AFTER DRIVING THE CAR APPROXIMATELY
               1000 MILE THE SAME WHEEL STARTED TO LEAK AGAIN.
 14            AFTER REMOVING THE WHEEL THERE WAS ANOTHER
 15            CRACK APPROXIMATELY 180 DEGREES FROM THE
               REPAIRED CRACK. AFTER REFUSING TO DRIVE THE
 16            VEHICLE TO THE DEALERSHIP WITH A CRACKED WHEEL,
 17            IT WAS REMOVED FROM THE CAR AND TAKEN TO THE
               DEALERSHIP AND ALSO CALLED THE GM PRIORITY CARE
 18            AT 866-636-2273. GM PRIORITY CARE GAVE ME THE CASE
 19            NUMBER 8-4778215369 . THE DEALERSHIP STILL REFUSED
               TO COVER THE WHEEL UNDER WARRANTY BUT OFFERED
 20            TO SELL ME ANOTHER WHEEL FOR $250. THE VEHICLE
 21            CURRENTLY HAS 19000MILES AND IS MY WIFE'S DAILY
               DRIVER FOR WORK. THE CAR HAS NOT BEEN ABUSED OR
 22            INVOLVED IN ANY ACCIDENTS. IT HAS BEEN PAINTED DUE
 23            TO SCRATCHES FROM TORNADO WIND DAMAGE. I TOOK
               PICTURES BEFORE THE REPAIR WAS MADE AND
 24            ADDITIONAL PICTURE OF THE SECOND CRACK IN THE
 25            SAME WHEEL. IN MY OPINION THE DEALERSHIP SHOULD
               HAVE REPLACED THE WHEEL WHEN THE FIRST CRACK
 26            OCCURRED. NOW I HAVE NO CONFIDENCE IN THE QUALITY
 27            OF THE GRAND SPORT WHEELS AND WILL REFUSE THEIR
               OFFER OF GETTING A WHEEL FOR $250. AFTER CHECKING
 28
                                            Page 15
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 17 of 50 Page ID #:17



  1            WITH AN AFTERMARKET WHEEL COMPANY FOR
               REPLACEMENT WHEELS, THEY NOTIFIED ME THAT GM IS
  2            AWARE THERE IS AN ISSUE WITH THE GRAND SPORT
  3            WHEEL AND THAT I SHOULD TAKE IT TO THE DEALERSHIP
               FOR REPLACEMENT. THE CAR IS CURRENTLY NOT SAFE TO
  4            DRIVE UNTIL I GET A REPLACEMENT WHEEL. SEE
  5            ATTACHED PHOTOS OF THE FIRST AND SECOND CRACK IN
               THE WHEEL.
  6
  7         k. DATE OF INCIDENT: September 14, 2018
               DATE COMPLAINT FILED: September 26, 2018
  8            NHTSA/ODI ID:    11131647
  9            SUMMARY: WHEN I TOOK THE CAR INTO A DISCOUNT TIRE
               STORE TO HAVE NEW TIRES PUT ON THE BACK AT ABOUT
 10            15,600 MILES ON THE CAR CRACKS WERE FOUND ON THE
 11            INSIDE RIM WHERE TIRE BEAD SEALS OF BOTH BACK
               WHEELS. PROBLEM WAS IMMEDIATELY REPORTED TO
 12            DEALER WHO VERIFIED CRACKS, BUT DEALER AND GM
 13            REFUSED TO REPLACE UNLESS I PURCHASE NEW WHEELS
               FOR DISCOUNTED PRICE OF $1,100.00 FOR REAR WHEELS
 14            ONLY. SPOKE WITH REPRESENTATIVES OF GM
 15            ENGINEERING AND FOUND PROBLEM IS A KNOWN ISSUE
               WITH REAR WHEEL CRACKING GOING BACK SEVERAL
 16            YEARS WITH CAST CHINA MADE WHEELS ON CORVETTE
 17            Z06 AND ZR1 MODELS. I WAS TOLD GM CORVETTE CHIEF
               ENGINEER HAS POSTED INFORMATION ON THE WHEEL
 18            CRACKING PROBLEM ON CORVETTE FORUM AND ONLY
 19            WAY TO NOT HAVE WHEEL CRACKING PROBLEM ON
               REPLACEMENT WHEELS WOULD BE TO NOT DRIVE ON
 20            ROADS WITH BUMPS OR POT HOLES. THEY AGREED THIS
 21            WAS NOT REALISTIC BUT GM STANDS FIRM ON PAYMENT
               FOR NEW WHEELS WITH NO ASSURANCE THIS WILL SOLVE
 22            THE PROBLEM. MY COMPLAINT WAS CLOSED AT GM AS
 23            CUSTOMER DECLINED REDUCED PRICE OFFER AND IS
               DISSATISFIED. CRACKING WHEELS SHOULD BE A MAJOR
 24            SAFETY CONCERN AND ESPECIALLY WITH CARS THAT
 25            HAVE THIS MUCH POWER TO THE WHEELS AND ARE
               CAPABLE OF THE SPEEDS THESE MODEL CARS CAN
 26            OBTAIN. THIS IS TOTALLY IRRESPONSIBLE OF GM TO
 27            ALLOW THIS TO HAPPEN AND NOT RECALL THE WHEELS
               AND REPLACE THEM WITH ONES THAT DO NOT CRACK,
 28
                                            Page 16
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 18 of 50 Page ID #:18



  1            ESPECIALLY ON CARS WITH SUCH LOW MILEAGE.

  2
  3         l. DATE OF INCIDENT: September 25, 2018
               DATE COMPLAINT FILED: December 17, 2018
  4            NHTSA/ODI ID: 11161931
  5            SUMMARY: NOTICED A VIBRATION IN THE CAR AT
               HIGHWAY SPEEDS. TOOK THE VEHICLE INTO THE DEALER
  6            AND WAS TOLD THAT THE WHEEL WAS BENT. SERVICE
  7            MANAGER STATED THAT THIS WAS HAPPENING TO MANY
               CORVETTES AND WAS DUE TO THE STIFFNESS OF THE TIRE
  8            AND THE WEAKNESS OF THE FACTORY WHEEL. GM HAS
  9            DENIED A CLAIM UNDER WARRANTY.

 10         m. DATE OF INCIDENT: October 17, 2018
 11            DATE COMPLAINT FILED: December 13, 2018
               NHTSA/ODI ID: 11161140
 12            SUMMARY: FOUR REAR WHEELS HAVE CRACKED
 13            LEAKING AIR AND HAVE NO EXTERNAL DAMAGE FROM
               ROAD HAZARDS. TWO WERE REPLACED UNDER THE NEW
 14            CAR WARRANTY AND TWO WERE REPLACED UNDER GM'S
 15            PURCHASED EXTENDED WARRANTY. THE FIRST ONE,
               RIGHT REAR, CRACKED ON 11/19/16 WITH 18,843 MILES ON
 16            THE CAR. THE SECOND ONE,LEFT REAR, CRACKED ON
 17            8/23/17 WITH 24,332 MILES ON THE CAR. THE THIRD
               ONE,LEFT REAR, CRACKED ON 8/14/18 WITH 34,854 MILES
 18            ON THE CAR. THE FOURTH ONE, RIGHT REAR, CRACKED ON
 19            10/17/18 WITH 39,501 MILES ON THE CAR. CALLING THE GM
               HOT LINE I WAS TOLD TO CONTACT MY GM SERVICE
 20            DEPARTMENT IN REGARDS TO THIS ISSUE. THEY TOLD ME
 21            THE THE WHEEL WAS DESIGNED TO CRACK TO PROTECT
               THE REAR SUSPENSION !!! THIS IS A HUGE SAFETY ISSUE.
 22            WHAT WOULD HAPPEN IF THAT CRACK LEAD TO A WHEEL
 23            FAILURE AT SPEED? I HAVE ALL MY GM SERVICE
               STATEMENTS TO BACK THESE FACTS UP. GM NEEDS TO
 24            CORRECT THE PROBLEM!
 25
            n. DATE OF INCIDENT: October 31, 2018
 26            DATE COMPLAINT FILED: January 5, 2019
 27            NHTSA/ODI ID: 10954629
               SUMMARY: CRACKED WHEEL AFTER DRIVING OVER
 28
                                            Page 17
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 19 of 50 Page ID #:19



  1            SMALL POTHOLE ON THE INTERSTATE CAUSING CRACK IN
               RIM AND SLOW LOSS OF TIRE AIR PRESSURE. CRACK IN
  2            REAR WHEEL INBOARD FLANGE, WHEEL WAS NOT BENT
  3            OR WARPED.

  4         o. DATE OF INCIDENT: November 1, 2018
  5            DATE COMPLAINT FILED: November 14, 2018
               NHTSA/ODI ID: 11151459
  6            SUMMARY: TL* THE CONTACT OWNS A 2016 CHEVROLET
  7            CORVETTE. THE CONTACT STATED THAT THERE WAS A
               FAILURE CONCERNING THE REAR OEM FACTORY RIMS.
  8            THE CONTACT STATED THAT THE METAL WAS NOT
  9            STRUCTURALLY SOUND AND THERE WERE CRACKS IN THE
               REAR PASSENGER SIDE WHEEL. THE FAILURE LED TO LOW
 10            TIRE PRESSURE. THE DEALER (GEORGE MATICK
 11            CHEVROLET, 14001 TELEGRAPH RD, REDFORD CHARTER
               TWP, MI 48239, (313) 531-7100) REPLACED THE OEM
 12            FACTORY RIM. THE DEALER ALSO MENTIONED THAT THEY
 13            RECEIVED SEVERAL COMPLAINTS FOR THE SAME MODEL,
               BUT VARIOUS YEARS, CONCERNING THE OEM REAR RIMS
 14            CRACKING AND THE LOW TIRE PRESSURE. THE
 15            MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE
               FAILURE MILEAGE WAS NOT AVAILABLE. *TT *TR
 16
 17         p. DATE OF INCIDENT: November 1, 2018
               DATE COMPLAINT FILED: November 2, 2018
 18            NHTSA/ODI ID: 11145000
 19            SUMMARY: 2017-2019 CORVETTE GRAND SPORT HAS A
               HIGH NUMBER OF REPORT INSTANCES OF RIMS CRACKING
 20            AND BENDING THAT FORUM MEMBERS FEEL IS NOT
 21            NORMAL, NOT DUE TO HITTING POTHOLES OR ANYTHING.
               I HAD NEVER HIT ANY POTHOLES OR ANYTHING HARD,
 22            AND WHILE HAVING MY TIRES CHANGED, THE SHOP
 23            SHOWS ME A CRACK IN THE RIM. ON THE BLOG SITE
               "CORVETTE FORUM", THERE'S NUMEROUS PEOPLE AND
 24            PICTURES OF PEOPLE SHOWING THEIR CRACKED OR BENT
 25            RIMS. GM IS TELLING PEOPLE THIS IS NORMAL WEAR AND
               TEAR AND NOT DEALING WITH IT. THIS IS NOT NORMAL.
 26            SEVERAL PEOPLE HAVE REPORTED MULTIPLE TIRES BENT
 27            OR CRACKED. PLEASE INVESTIGATE. I'M SURE GM DOES
               NOT HAVE ACCURATE DATA, PEOPLE MOST PEOPLE
 28
                                            Page 18
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 20 of 50 Page ID #:20



  1            REPORT THE DEALER TURNS THEIR CLAIM AWAY AS NOT
               BEING COVERED, SO IT'S NOT GETTING FULLY REPORTED.
  2            THIS APPEARS TO BE A PROBLEM ONLY WITH THE GRAND
  3            SPORT MODEL.

  4         q. DATE OF INCIDENT: December 20, 2018
  5            DATE COMPLAINT FILED: December 21, 2018
               NHTSA/ODI ID: 11163031
  6            SUMMARY: I HAD A SLOW LEAK IN A REAR TIRE ON A Z06
  7            WHEEL. THE TIRE SHOP FIXED THE LEAK AND INFORMED
               ME THE WHEEL WAS BENT. THE CAR WAS BOUGHT NEW
  8            AND HAS ONLY 2000 MILES ON THE ODO. I CANNOT
  9            RECALL HITTING A LARGE POTHOLE OR RUNNING OVER
               ANYTHING
 10
 11         r. DATE OF INCIDENT: January 2, 2019
               DATE COMPLAINT FILED: February 13, 2019
 12            NHTSA/ODI ID: 11179916
 13            SUMMARY: WE HAVE HAD TO REPAIR THEN REPLACE 2
               REAR CRACKED RIMS IN THE 1.5 YEARS WE HAVE OWNED
 14            THIS VEHICLE. THE FIRST ONE WAS 3 MONTHS AFTER
 15            PURCHASING IT AND THE SECOND ONE WAS IN JANUARY
               2019. AFTER NOTICING BOTH TIMES THAT FIRST THE LEFT
 16            TIRE WAS LOSING AIR A HAIRLINE CRACK WAS NOTICED
 17            ON THE INSIDE OF THE RIM. WE HAD IT REPAIRED AND IT
               DID NOT LAST SO FOR SAFETY REASONS WE NEEDED TO
 18            REPLACE IT. THE SAME THING HAPPENED WITH THE RIGHT
 19            SIDE IN LATE 2018. IT WAS AGAIN SUGGESTED WE REPAIR
               IT, THEN AGAIN THE REPAIR DID NOT HOLD AND WE
 20            NEEDED TO REPLACE.
 21
            s. DATE OF INCIDENT: January 14, 2019
 22            DATE COMPLAINT FILED: January 29, 2019
 23            NHTSA/ODI ID: 11172809
               SUMMARY: 2 BENT WHEELS UNDER (BETTER THAN)
 24            NORMAL DRIVING CONDITIONS ON MY 2017 CORVETTE
 25            GRAND SPORT. GARAGE KEPT/COVERED. PRISTINE 2-
               YEAR-OLD CAR WITH 7000 MILES. SERVICE DEPT ALERTED
 26            ME TO THE BENDS DURING SCHEDULED MAINTENANCE
 27            AND WHILE INVESTIGATING A PULSING PROBLEM IN THE
               FRONT BRAKE ROTORS.
 28
                                            Page 19
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 21 of 50 Page ID #:21



  1
               THE VEHICLE IS HARDLY EVER DRIVEN, HAS NEVER SEEN
  2            ROUGH ROADS/CITY STREETS/BAD WEATHER/ETC. THE
  3            VEHICLE HAS NEVER BEEN "TRACKED" OR OTHERWISE
               ABUSED. THIS IS A "SUMMER ONLY," WEEKEND VEHICLE
  4            THAT HAS BEEN IMPECCABLY MAINTAINED.
  5
               THERE ARE NO VISIBLE SCUFFS/SCRAPES/BENDS/BULGES
  6            OR OTHER DAMAGE TO THE TIRES OR WHEELS. NEVER HIT
  7            ANY POTHOLE/ROAD HAZARD/DEBRIS, *EVER.*

  8            BASED ON RECENT ONLINE RESEARCH AND INFORMATION
  9            FROM THE SERVICE MANAGER, I'M NOW CONCERNED
               THAT THESE WHEELS WILL TOTALLY CRACK OR
 10            OTHERWISE DEFORM WHILE DRIVING. THIS IS AN
 11            ACCIDENT WAITING TO HAPPEN.

 12            AFTER OPENING A CASE (9-5012193448) AND OVER AN
 13            HOUR ON THE PHONE, GM HAS DENIED A WARRANTY
               CLAIM AND WILL NOT FURTHER DISCUSS/ESCALATE THIS
 14            ISSUE. GM WOULD NOT PROVIDE A DESCRIPTION OR COPY
 15            OF THE METHOD USED TO DETERMINE "DEFECT
               VS.DAMAGE", OR A WRITTEN COPY OF THE EVALUATION
 16            MADE BY THE REGIONAL WARRANTY REP.
 17
               GM REFUSES TO DISCLOSE ANY INFORMATION
 18            REGARDING OTHER INSTANCES OF THIS PROBLEM, WILL
 19            NOT REPLACE/REPAIR THE DEFECTIVE WHEELS, AND WILL
               NOT PAY FOR A SUITABLE/COMPARABLE 3RD PARTY
 20            REPLACEMENT.
 21
               I'VE ALSO READ ABOUT OTHER OWNERS HAVE THE SAME
 22            ISSUES VIA THESE LINKS:
 23
               HTTPS://WWW.CARANDDRIVER.COM/REVIEWS/AXXXXXXXX/
 24            2017-CHEVROLET-CORVETTE-GRAND-SPORT-
 25            RELIABILITY/
 26            HTTPS://WWW.CORVETTEFORUM.COM/FORUMS/C7-
 27            GENERAL-DISCUSSION/4161059-2018-GRAND-SPORT-
               CRACKED-RIM.HTML
 28
                                            Page 20
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 22 of 50 Page ID #:22



  1
               HTTP://WWW.CARPROBLEMZOO.COM/CHEVROLET/CORVE
  2            TTE/WHEEL-PROBLEMS.PHP
  3
            t. DATE OF INCIDENT: January 19, 2019
  4            DATE COMPLAINT FILED: January 21, 2019
  5            NHTSA/ODI ID: 11171195
               SUMMARY: THE WHEELS ON MY VEHICLE ARE CRACKED
  6            ON THE REAR PASSENGER SIDE. I PICKED UP MY (NEW)
  7            CAR FROM LAMARQUE AUTO DEALER IN NEW ORLEANS
               AND DROVE HOME TO BEAUMONT. WHEN I GOT TO
  8            BEAUMONT, THE LOW TIRE PRESSURE WARNING CAME
  9            ON. SO TODAY (1-21-19) I TOOK CAR TO DISCOUNT TIRE
               AND THEY FOUND THAT MY WHEEL IS CRACKED. I'
 10            ASSUMING IT CRACKED WHILE DRIVING OVER 200 MILES
 11            ON I-10 HEADED HOME.

 12         u. DATE OF INCIDENT: January 27, 2019
 13            DATE COMPLAINT FILED: February 20, 2019
               NHTSA/ODI ID: 11181387
 14            SUMMARY: 2017 CORVETTE GRAND SPORT, PURCHASED IN
 15            JUNE OF 2017, ONLY USED ON WEEKEND AND THE
               CURRENT MILEAGE IS ONLY 930.
 16
 17            JUST NOTICED A VIBRATION IN THE FRONT END WHEN
               TRAVEL ON HIGHWAY AT SPEED 55+.
 18
 19            BRING THE CAR TO THE DEALERSHIP FOR INSPECTION
               AND THE SERVICE MANAGER INFORM ME ALL 4 WHEELS
 20            HAS BEEN BEND AND NEED TO BE REPLACE.
 21
               FILE A CASE (9-5019078980) WITH GM CUSTOMER CARE
 22            CENTER AND AFTER 1 WEEK, GM CENTER CALLED AND
 23            TOLD ME THIS IS NOT COVER UNDER THE FACTORY
               WARRANTY. VERY DISAPPOINT AND LOOSING TRUST IN
 24            GM PRODUCT RELATED TO QUALITY, RELIABILITY AND
 25            SAFETY CONCERN FOR THE CONSUMERS.
 26            THIS PROBLEM WITH THE FACTORY WHEEL BENDING OR
 27            CRACKING HAS BEEN REPORT AND LISTED IN SEVERAL
               CORVETTE FORUM AND MOST ARE RELATED TO THE 2017-
 28
                                            Page 21
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 23 of 50 Page ID #:23



  1            2019 GRAND SPORT MODEL.

  2            HOPEFULLY THERE WILL BE AN INVESTIGATION OPEN
  3            SOON TO PREVENT ANY FURTHER DAMAGE CAUSING
               SERIOUS ACCIDENT SIMILAR TO THE AIR BAG PROBLEMS.
  4
  5         v. DATE OF INCIDENT: February 22, 2019
               DATE COMPLAINT FILED: March 1, 2019
  6            NHTSA/ODI ID: 11183573
  7            SUMMARY: ON OR ABOUT SEPTEMBER 11, 2018 I NOTICED
               MY RIGHT FRONT TIRE WAS LOW ON AIR. I TOOK IT TO LES
  8            SCHWAB TIRE AND THEY REPAIRED A LEAK FROM A
  9            SCREW. A COUPLE OF DAYS LATER I NOTICED THE TIRE
               WAS STILL GOING LOW I TOOK IT BACK AND THEY
 10            INFORMED ME THAT IT HAD A CRACKED WHEEL. I
 11            PURCHASED A NEW WHEEL FROM CHEVROLET AND HAD
               LESS SCHWAB INSTALL IT FOR ME . I JUST RECENTLY
 12            2/22/2019 PUT NEW TIRES ON THE CAR AND THE
 13            DEALERSHIP NOTED THE BRAND NEW WHEEL I PUT ON
               THE RIGHT REAR HAS CRACKS IN IT NOW AS WELL AS THE
 14            LEFT REAR WHEEL WHICH IS LOSING AIR. THESE WHEELS
 15            ARE EXPENSIVE I BELIEVE THEY RETAIL FOR $800 EACH AT
               THE DEALER AND ARE DEFECTIVE AND DANGEROUS.
 16            MOST OF OUR MILES ARE HIGHWAY MILES DRIVING
 17            BETWEEN SAN JOSE CALIFORNIA AND ELK GROVE
               CALIFORNIA BETWEEN MY OFFICES.
 18
 19         w. DATE OF INCIDENT: March 1, 2019
               DATE COMPLAINT FILED: March 2, 2019
 20            NHTSA/ODI ID: 11183598
 21            SUMMARY: FACTORY WHEELS CRACKED FROM NORMAL
               DRIVING ON THE INNER LIP, TIRE MECHANIC ADVISED HE'S
 22            SEEN MANY OF THESE ON THE Z06 WHEELS AND IT'S A
 23            KNOWN PROBLEM HOWEVER GM WON'T COVER THE
               DEFECTIVE WHEELS UNDER WARRANTY. THE CRACKED
 24            WHEEL CAUSES A SLOW LEAK END EVENTUALLY CAN
 25            BREAK IF GONE UNDETECTED RESULTING IN A LOSS OF
               CONTROL OF THE VEHICLE.
 26
 27         x. DATE OF INCIDENT: March 18, 2019
               DATE COMPLAINT FILED: April 10, 2019
 28
                                            Page 22
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 24 of 50 Page ID #:24



  1               NHTSA/ODI ID: 11195307
                  SUMMARY: CORVETTE REAR WHEEL WAS LOSING AIR SO
  2               INSPECTED TIRES AND FOUND NO HOLES. WENT TO
  3               CORVETTE FORUM TO LEARN THIS IS A KNOWN PROBLEM
                  ON Z06 AND GRAND SPORTS. SEEMS GM HAS A PROBLEM
  4               WITH CRACKING. MY CRACK IS EXACTLY WHAT THE
  5               FORUM MEMBERS HAVE. HAIRLINE CRACK IN THE RIM ON
                  THE NON-HUB SIDE. THIS IS A SAFETY ISSUE AS THE RIM
  6               COULD COME APART AT SPEED AND CAUSE A SERIOUS
  7               ACCIDENT. I HAVE NO OTHER DAMAGE TO THE WHEEL
                  AND HAVE NOT HAD ANY CURB DAMAGE. I BABY THIS
  8               CAR AND THE SAME CRACK THAT MANY OTHERS HAVE
  9               EXPERIENCED APPEAR.

 10   Customer Complaints on Third-Party Websites
 11         50.      Consumers similarly complained about the defect on various online
 12   forums. Below are some examples.
 13
            a. August 31, 2017: There have been a lot of reports of stock wheels
 14            bending on Grand Sports and Z06s here lately, and I've had one of my
 15            own front wheels bend on a brand new Grand Sport. In my situation,
               there was absolutely no damage, scratch or even a mark anywhere -
 16            the wheel just went out of round with less than 1000 miles on the car.
 17
                  Why is this happening, is Chevy aware of this happening on more
 18               than an isolated occurrence, and what is being done to remedy the
 19               situation? Will you improve the strength of these Chinese-made
                  wheels and offer a recall/replacement? (Available at
 20               https://www.corvetteforum.com/forums/ask-tadge/4036656-asked-
 21               grand-sport-z06-wheels-bending.html)
 22         b. September 13, 2017: I have 3 bent and one broken wheel and have
 23            never hit anything hard enough to do this kind of damage. Dealer did
               not diagnose the problem however did tell me to stop driving in sport
 24            mode. (Id.)
 25
            c. September 20, 2017: In for a response. We have had a few
 26            customers and a trade-in (all C7 Z's) with 3 or 4 bent wheels per car.
 27            Thankfully we have sourced a company that will repair the wheels,
               much cheaper than replacing. This is clearly a defect if this is as
 28
                                                Page 23
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 25 of 50 Page ID #:25



  1            common as it seems. (Id.)

  2
            d. October 20, 2017: I have several [bent] rims, probably seven, I’ll
  3            have to count all of them. They are all in the rear and none of them
  4            were from hitting anything that is worse than any other expansion
               joint or imperfection in the road. I’m very careful not to hit potholes.
  5            The roads I travel on are actually in very good shape. (available at
  6            https://www.corvetteforum.com/forums/c7-general-
               discussion/4056471-have-you-had-a-wheel-
  7            bend.html#post1595799836)
  8
            e. October 20, 2017: Five bent wheels within the first 2,700 miles.
  9            Currently have 6,700 miles on my C7Z. All were bent on public
 10            streets. The first four were all bent at the same time from a pothole
               that was kind of hidden in the shadows and I tried to straddle at
 11
               about 35 mph, it didn't work. The fifth was a very minor bump
 12            coming off a freeway bridge at 55 mph. Couldn't feel any vibration
               until 45+ mph with any of these. (Id.)
 13
 14         f. October 22, 2017: Fast forward several months, I return to the same
               dealership regarding the vibration issue which had gotten
 15
               progressively worse. At that time, the dealership informed me that all
 16            four rims were bent. I’ve since heard that driving in Sport mode
               could result in bent wheels. Available at (Id.)
 17
 18         g. May 8, 2018: Yes...I have just been informed by my dealer that My
               C7 Z06 has two bent wheels.
 19
               They caused the car to have a rythmic vibration. Only 3000 miles and
 20            no evidence of damage and I have no recollection of any road hazards
               hit. I noticed the vibration right after taking a very hard off ramp ! (Id.)
 21
 22         h. June 20, 2018: 2 front wheels bent on a 2017 GS. (Id.)
 23
            i. June 20, 2018: I took my 2017 GS in today for a vibration. They say
 24            all four wheels are bent! (Id.)
 25
            j. June 24, 2018: I had a shimmy in the steering wheel on my 2017 GS.
 26            It seems I had 3 bent wheels and a cracked wheel. Insurance company
 27            purchased through the dealer is being a real pain. They want to give
               me a $650 wheel for the one that was cracked even though the GM
 28
                                                Page 24
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 26 of 50 Page ID #:26



  1            price is over $900 for the Chrome clad. The other 3 have been
               straightened and are perfect. Now to fight for a GM wheel and an
  2            alignment…. (Id.)
  3
            k. June 27, 2018: The verdict is in, they tell me that 3 of the wheels are
  4            BENT?!? I haven't even hit as much as a pothole and 3 of the 4 wheels
  5            are bent?!?! WTF?!?!

  6            The LR wheel and both Right (Front and Rear) are bent according to
  7            the dealer. They said that one of the right ones, I'm so pissed I don't
               even remember which one they told me, was so bent that you didn't
  8            have to spin it to see it. And OF COURSE they are not covered under
  9            warranty. (Id.)

 10         l. June 28, 2018: 2018 GS had all 4 wheels bent and a cracked one also,
 11            I believe from potholes at highway speeds. Drove it from Maryland to
               Colorado. Put new Z06 style wheels on and waiting for an answer
 12            from the T&W insurance. Couldn’t wait for them to make a decision
 13            and not drive my car. Now it rides fantastic. (Id.)

 14         m. October 11, 2018: I have a 2017 GrandSport Corvette, 10K miles.
 15            Purchased 10/20/17. I have bent a total of 6 rims. First 2 rims were
               bent in May. All 4 rims were bent in June.
 16            My insurance replaced the first 2 bent rims with new ones. I hit a small
 17            pothole on the highway. I was shock that the rims bent so easy. The
               next month I bent all 4 rims, paid $700 to get the 4 bent rims
 18            straighten, trying to save money. The 4 rims later kept re-bending so
 19            I lost my money. I ended up just purchasing forged rims from Cray. I
               have owned 3 corvettes; I have never bent rims until I purchased this
 20            car. Corvette should be ashamed of themselves putting cheap rims on
 21            a car that cost this much money. All the C7 (GS, Z06) owners should
               get together to file a case action suit against them. That is the only way
 22            to get someone to listen. (Id.)
 23
            n. November 16, 2018: Three bent GS wheels. Don't use Sport mag ride
 24            setting anymore. One wheel straightened and bent again. Dealer
 25            (Penske) wouldn't cover it. Replacement wheel from Midwest $ 485 +
               shipping each. These wheels are noodles! (Id.)
 26
 27         o. November 16, 2018: My 4 bent rims had no tire damage, all rims were
               bent on inside bead, no rim damage other than being egg shaped, no
 28
                                               Page 25
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 27 of 50 Page ID #:27



  1               tire or rim damage tells me the rims are not up to what roads in the
                  USA are like. (Id.)
  2
  3         p. November 16, 2018: Bought my 2016 Z with 30K miles and a cracked
               rear wheel was found at inspection. (Id.)
  4
  5         q. November 26, 2018: Left Rear, Right Front, and Right Rear, on a
               Grand Sport Collector Edition. (Id.)
  6
  7         51.      GM had superior and exclusive knowledge of the Rim Defect and
  8   knew or should have known that the defect was not known or reasonably
  9   discoverable by Plaintiff and Class Members before they purchased or leased the
 10   Class Vehicles.
 11         52.      Plaintiff is informed and believes and based thereon alleges that
 12   before Plaintiff purchased his respective Class Vehicles, and since 2015, GM
 13   knew about the Rim Defect through sources not available to consumers,
 14   including pre-release testing data, early consumer complaints to GM and its
 15   dealers, testing conducted in response to those complaints, high failure rates and
 16   replacement part sales data, and other aggregate data from GM dealers about the
 17   problem.
 18         53.      GM is experienced in the design and manufacture of consumer
 19   vehicles. As an experienced manufacturer, GM conducts tests, including pre-sale
 20   durability testing, on incoming components, including the wheels, to verify the
 21   parts are free from defect and align with GM’s specifications.6 Thus, GM knew
 22   or should have known that the subject wheels were defective and prone to put
 23   drivers in a dangerous position due to the inherent risk of the defect.
 24         54.      Additionally, GM should have learned of this widespread defect
 25   6
        Akweli Parker, How Car Testing Works, HOWSTUFFWORKS.COM,
 26   http://auto.howstuffworks.com/car-driving-safety/safety-regulatory-devices/car-
      testing.htm (“The idea behind car testing is that it allows manufactures to work out
 27   all the kinks and potential problems of a model before it goes into full
      production.”) (last viewed September 11, 2017).
 28
                                                Page 26
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 28 of 50 Page ID #:28



  1   from the sheer number of reports received from dealerships and from customer
  2   complaints directly to GM. GM’s customer relations department collects and
  3   analyzes field data including, but not limited to, repair requests made at
  4   dealerships, technical reports prepared by engineers who have reviewed vehicles
  5   for which warranty coverage is being requested, parts sales reports, and warranty
  6   claims data.
  7         55.      Defendant’s warranty department similarly analyzes and collects
  8   data submitted by its dealerships in order to identify trends in its vehicles. It is
  9   Defendant’s policy that when a repair is made under warranty the dealership
 10   must provide GM with detailed documentation of the problem and the fix
 11   employed to correct it. Dealerships have an incentive to provide detailed
 12   information to GM, because they will not be reimbursed for any repairs unless
 13   the justification is sufficiently detailed.
 14         56.      The existence of the Rim Defect is a material fact that a reasonable
 15   consumer would consider when deciding whether to purchase or lease a Class
 16   Vehicle. Had Plaintiff and other Class Members known of the Rim Defect, they
 17   would have paid less for the Class Vehicles or would not have purchased or
 18   leased them.
 19         57.      Reasonable consumers, like Plaintiff, reasonably expect that a
 20   vehicle’s wheels are safe, will function in a manner that will not pose a safety
 21   risk, and are free of defects. Plaintiff and Class Members further reasonably
 22   expect that GM will not sell or lease vehicles with known safety defects, such as
 23   the Rim Defect, and will disclose any such defects to its consumers when it
 24   learns of them. They did not expect GM to fail to disclose the Rim Defect to
 25   them and to continually deny it.
 26                      GM Has Actively Concealed the Rim Defect
 27         58.      Despite its knowledge of the Rim Defect in the Class Vehicles, GM
 28
                                                    Page 27
                                         CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 29 of 50 Page ID #:29



  1   actively concealed the existence and nature of the defect from Plaintiff and Class
  2   Members. Specifically, GM failed to disclose or actively concealed at and after
  3   the time of purchase, lease, or repair:
  4                (a)   any and all known material defects or material nonconformity
  5                      of the Class Vehicles, including the defects pertaining to the
  6                      wheels;
  7                (b)   that the Class Vehicles, including the wheels, were not in
  8                      good in working order, were defective, and were not fit for
  9                      their intended purposes; and
 10                (c)   that the Class Vehicles and the wheels were defective, despite
 11                      the fact that GM learned of such defects as early as 2015.
 12         59.    As discussed above, GM monitors its customers’ discussions on
 13   online forums such as www.corvetteforum.com, and actively concealed the
 14   defect but by denying that there had been a “rash” of wheel failures, denying the
 15   existence of a defect, and blaming the customers for the problems.
 16         60.    When consumers present their Class Vehicles to an authorized GM
 17   dealer for rim repairs or replacements, GM refuses to honor the 3-year, 36,000-
 18   mile warranty, telling the customers that the rim failures are the customers’ fault.
 19         61.    Accordingly, despite GM’s knowledge of the Rim Defect, GM has
 20   caused Class Members to expend money at its dealerships to diagnose, repair or
 21   replace the Class Vehicles’ rims.
 22                          CLASS ACTION ALLEGATIONS
 23         62.    Plaintiff brings this lawsuit as a class action on behalf of himself
 24   and all others similarly situated as members of the proposed Class pursuant to
 25   Federal Rules of Civil Procedure 23(a) and 23(b)(3). This action satisfies the
 26   numerosity, commonality, typicality, adequacy, predominance, and superiority
 27   requirements of those provisions.
 28
                                                Page 28
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 30 of 50 Page ID #:30



  1         63.    The Class and Sub-Class are defined as:
  2
  3
                   Class: All individuals in the United States who
  4                purchased or leased any 2015 to present Chevrolet
                   Corvette Z06 or 2017 to present Chevrolet Corvette
  5                Grand Sport vehicle.
  6                California Sub-Class: All members of the Class who
                   reside in the State of California.
  7
                   CLRA Sub-Class: All members of the California Sub-
  8                Class who are “consumers” within the meaning of
                   California Civil Code § 1761(d).
  9
                   Implied Warranty Sub-Class: All members of the
 10                Class who purchased or leased their vehicles in the State
                   of California.
 11
 12         64.    Excluded from the Class and Sub-Classes are: (1) Defendant, any
 13   entity or division in which Defendant has a controlling interest, and their legal
 14   representatives, officers, directors, assigns, and successors; (2) the Judge to
 15   whom this case is assigned and the Judge’s staff; (3) any Judge sitting in the
 16   presiding state and/or federal court system who may hear an appeal of any
 17   judgment entered; and (4) those persons who have suffered personal injuries as a
 18   result of the facts alleged herein. Plaintiff reserves the right to amend the Class
 19   and Sub-Class definitions if discovery and further investigation reveal that the
 20   Class and Sub-Class should be expanded or otherwise modified.
 21         65.    Numerosity: Although the exact number of Class Members is
 22   uncertain and can only be ascertained through appropriate discovery, the number
 23   is great enough such that joinder is impracticable. The disposition of the claims
 24   of these Class Members in a single action will provide substantial benefits to all
 25   parties and to the Court. The Class Members are readily identifiable from
 26   information and records in Defendant’s possession, custody, or control, as well
 27   as from records kept by the Department of Motor Vehicles.
 28
                                               Page 29
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 31 of 50 Page ID #:31



  1         66.    Typicality: Plaintiff’s claims are typical of the claims of the Class in
  2   that Plaintiff, like all Class Members, purchased or leased a Class Vehicle
  3   designed, manufactured, and distributed by GM. The representative Plaintiff, like
  4   all Class Members, has been damaged by Defendant’s misconduct in that they
  5   have incurred or will incur the cost of repairing or replacing the defective
  6   wheels. Furthermore, the factual bases of GM’s misconduct are common to all
  7   Class Members and represent a common thread resulting in injury to the Class.
  8         67.    Commonality: There are numerous questions of law and fact
  9   common to Plaintiff and the Class that predominate over any question affecting
 10   Class Members individually. These common legal and factual issues include the
 11   following:
 12                (a)   Whether Class Vehicles suffer from defects relating to the
 13                      wheels;
 14                (b)   Whether the defects relating to the wheels constitute an
 15                      unreasonable safety risk;
 16                (c)   Whether Defendant knows about the defects pertaining to the
 17                      wheels and, if so, how long Defendant has known of the
 18                      defect;
 19                (d)   Whether the defective nature of the wheels constitutes a
 20                      material fact;
 21                (e)   Whether Defendant has a duty to disclose the defective nature
 22                      of the wheels to Plaintiff and Class Members;
 23                (f)   Whether Plaintiff and the other Class Members are entitled to
 24                      equitable relief, including a preliminary and/or permanent
 25                      injunction;
 26                (g)   Whether Defendant knew or reasonably should have known of
 27                      the defects pertaining to the wheels before it sold and leased
 28
                                                  Page 30
                                          CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 32 of 50 Page ID #:32



  1                      Class Vehicles to Class Members;
  2               (h)    Whether Defendant should be declared financially responsible
  3                      for notifying the Class Members of problems with the Class
  4                      Vehicles and for the costs and expenses of repairing and
  5                      replacing the defective wheels;
  6               (i)    Whether Defendant is obligated to inform Class Members of
  7                      their right to seek reimbursement for having paid to diagnose,
  8                      repair, or replace their defective wheels;
  9               (j)    Whether Defendant breached the implied warranty of
 10                      merchantability pursuant to the Magnuson-Moss Warranty
 11                      Act;
 12               (k)    Whether Defendant breached the implied warranty of
 13                      merchantability pursuant to the Song-Beverly Act;
 14               (l)    Whether Defendant breached its express warranties under
 15                      UCC section 2301; and
 16               (m)    Whether Defendant breached written warranties pursuant to
 17                      the Magnuson-Moss Warranty Act.
 18         68.   Adequate Representation: Plaintiff will fairly and adequately protect
 19   the interests of the Class Members. Plaintiff have retained attorneys experienced
 20   in the prosecution of class actions, including consumer and product defect class
 21   actions, and he intends to prosecute this action vigorously.
 22         69.   Predominance and Superiority: Plaintiff and Class Members have all
 23   suffered and will continue to suffer harm and damages as a result of Defendant’s
 24   unlawful and wrongful conduct. A class action is superior to other available
 25   methods for the fair and efficient adjudication of the controversy. Absent a class
 26   action, most Class Members would likely find the cost of litigating their claims
 27   prohibitively high and would therefore have no effective remedy. Because of the
 28
                                               Page 31
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 33 of 50 Page ID #:33



  1   relatively small size of the individual Class Members’ claims, it is likely that
  2   only a few Class Members could afford to seek legal redress for Defendant’s
  3   misconduct. Absent a class action, Class Members will continue to incur
  4   damages, and Defendant’s misconduct will continue without remedy or relief.
  5   Class treatment of common questions of law and fact would also be a superior
  6   method to multiple individual actions or piecemeal litigation in that it will
  7   conserve the resources of the courts and the litigants and promote consistency
  8   and efficiency of adjudication.
  9                              FIRST CAUSE OF ACTION
 10               (Violation of California’s Consumers Legal Remedies Act,
 11                         California Civil Code § 1750, et seq.)
 12         70.     Plaintiff incorporates by reference the allegations contained in the
 13   preceding paragraphs of this Complaint.
 14         71.     Plaintiff brings this cause of action on behalf of himself and the
 15   CLRA Sub-Class.
 16         72.     Defendant is a “person” as defined by California Civil Code
 17   § 1761(c).
 18         73.     Plaintiff and CLRA Sub-class Members are “consumers” within the
 19   meaning of California Civil Code § 1761(d) because they purchased their Class
 20   Vehicles primarily for personal, family, or household use.
 21         74.     By failing to disclose and concealing the defective nature of the
 22   wheels from Plaintiff and prospective Class Members, Defendant violated
 23   California Civil Code § 1770(a), as it represented that the Class Vehicles and
 24   their wheels had characteristics and benefits that they do not have and
 25   represented that the Class Vehicles and their wheels were of a particular
 26   standard, quality, or grade when they were of another. See Cal. Civ. Code §§
 27   1770(a)(5) & (7).
 28
                                                Page 32
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 34 of 50 Page ID #:34



  1            75.   Defendant’s unfair and deceptive acts or practices occurred
  2   repeatedly in Defendant’s trade or business, were capable of deceiving a
  3   substantial portion of the purchasing public, and imposed a serious safety risk on
  4   the public.
  5            76.   Defendant knew that the Class Vehicles and their wheels suffered
  6   from an inherent defect, were defectively designed, and were not suitable for
  7   their intended use.
  8            77.   Because of their reliance on Defendant’s omissions, owners and/or
  9   lessees of the Class Vehicles, including Plaintiff, suffered an ascertainable loss
 10   of money, property, and/or value of their Class Vehicles. Additionally, because
 11   of the Rim Defect, Plaintiff and Class Members were harmed and suffered actual
 12   damages in that the Class Vehicles’ wheels are substantially certain to fail before
 13   their expected useful life has run.
 14            78.   Defendant was under a duty to Plaintiff and Class Members to
 15   disclose the defective nature of the wheels and/or the associated repair costs
 16   because:
 17                  (a)    Defendant was in a superior position to know the true state of
 18                         facts about the safety defect in the Class Vehicles’ wheels;
 19                  (b)    Plaintiff and Class Members could not reasonably have been
 20                         expected to learn or discover that their wheels had a
 21                         dangerous safety defect until it manifested; and
 22                  (c)    Defendant knew that Plaintiff and Class Members could not
 23                         reasonably have been expected to learn of or discover the
 24                         safety defect.
 25            79.   In failing to disclose the defective nature of wheels, Defendant
 26   knowingly and intentionally concealed material facts and breached its duty not to
 27   do so.
 28
                                                 Page 33
                                         CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 35 of 50 Page ID #:35



  1         80.    The facts Defendant concealed from or failed to disclose to Plaintiff
  2   and Class Members are material in that a reasonable consumer would have
  3   considered them to be important in deciding whether to purchase or lease the
  4   Class Vehicles or pay less. Had Plaintiff and Class Members known that the
  5   Class Vehicles’ wheels were defective, they would not have purchased or leased
  6   the Class Vehicles or would have paid less for them.
  7         81.    Plaintiff and Class Members are reasonable consumers who do not
  8   expect the wheels installed in their vehicles to exhibit problems such as the Rim
  9   Defect. This is the reasonable and objective consumer expectation relating to a
 10   vehicle’s wheels.
 11         82.    Because of Defendant’s conduct, Plaintiff and Class Members were
 12   harmed and suffered actual damages in that, on information and belief, the Class
 13   Vehicles experienced and will continue to experience problems such as the Rim
 14   Defect.
 15         83.    As a direct and proximate result of Defendant’s unfair or deceptive
 16   acts or practices, Plaintiff and Class Members suffered and will continue to
 17   suffer actual damages.
 18         84.    Plaintiff and the Class are entitled to equitable relief.
 19         85.    Plaintiff provided Defendant with notice of its violations of the
 20   CLRA pursuant to California Civil Code § 1782(a). If Defendant fails to provide
 21   appropriate relief for its violations of the CLRA within 30 days, Plaintiff will
 22   seek monetary, compensatory, and punitive damages.
 23                            SECOND CAUSE OF ACTION
 24       (Violation of California Business & Professions Code § 17200, et seq.)
 25         86.    Plaintiff incorporates by reference the allegations contained in the
 26   preceding paragraphs of this Complaint.
 27         87.    Plaintiff brings this cause of action on behalf of himself and the
 28
                                                Page 34
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 36 of 50 Page ID #:36



  1   California Sub-Class.
  2         88.    Because of their reliance on Defendant’s omissions, owners and/or
  3   lessees of the Class Vehicles, including Plaintiff, suffered an ascertainable loss
  4   of money, property, and/or value of their Class Vehicles. Additionally, because
  5   of the Rim Defect, Plaintiff and Class Members were harmed and suffered actual
  6   damages in that the Class Vehicles’ wheels are substantially certain to fail before
  7   their expected useful life has run.
  8         89.    California Business & Professions Code § 17200 prohibits acts of
  9   “unfair competition,” including any “unlawful, unfair or fraudulent business act
 10   or practice” and “unfair, deceptive, untrue or misleading advertising.”
 11         90.    Plaintiff and Class Members are reasonable consumers who do not
 12   expect their wheels to warp and crack.
 13         91.    Defendant knew the Class Vehicles and their wheels were
 14   defectively designed or manufactured, would fail prematurely, and were not
 15   suitable for their intended use.
 16         92.    In failing to disclose the Rim Defect, Defendant has knowingly and
 17   intentionally concealed material facts and breached its duty not to do so.
 18         93.    Defendant was under a duty to Plaintiff and Class Members to
 19   disclose the defective nature of the Class Vehicles and their wheels because:
 20                (a)   Defendant was in a superior position to know the true state of
 21                      facts about the safety defect in the Class Vehicles’ wheels;
 22                      and
 23                (b)   Defendant actively concealed the defective nature of the Class
 24                      Vehicles and their wheels from Plaintiff and the Class.
 25         94.    The facts Defendant concealed from or failed to disclose to Plaintiff
 26   and Class Members are material in that a reasonable person would have
 27   considered them to be important in deciding whether to purchase or lease Class
 28
                                                 Page 35
                                         CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 37 of 50 Page ID #:37



  1   Vehicles. Had they known of the Rim Defect, Plaintiff and the other Class
  2   Members would have paid less for Class Vehicles equipped with the subject
  3   wheels or would not have purchased or leased them at all.
  4         95.      Defendant continued to conceal the defective nature of the Class
  5   Vehicles and their wheels even after Class Members began to report problems.
  6         96.      Defendant’s conduct was and is likely to deceive consumers.
  7         97.      Defendant’s acts, conduct, and practices were unlawful, in that they
  8   constituted:
  9                  (a)   Violations of California’s Consumers Legal Remedies Act;
 10                  (b)   Violations of the Song-Beverly Consumer Warranty Act;
 11                  (c)   Violations of the Magnuson-Moss Warranty Act; and
 12                  (d)   Breach of Express Warranty under California Commercial
 13                        Code section 2313.
 14         98.      By its conduct, Defendant has engaged in unfair competition and
 15   unlawful, unfair, and fraudulent business practices.
 16         99.      Defendant’s unfair or deceptive acts or practices occurred
 17   repeatedly in Defendant’s trade or business and were capable of deceiving a
 18   substantial portion of the purchasing public.
 19         100. As a direct and proximate result of Defendant’s unfair and deceptive
 20   practices, Plaintiff and Class Members have suffered and will continue to suffer
 21   actual damages.
 22         101. Defendant has been unjustly enriched and should be required to
 23   make restitution to Plaintiff and the Class pursuant to §§ 17203 and 17204 of the
 24   Business & Professions Code.
 25
 26
 27
 28
                                                Page 36
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 38 of 50 Page ID #:38



  1                              THIRD CAUSE OF ACTION
  2              (Breach of Implied Warranty Pursuant to Song-Beverly
  3   Consumer Warranty Act, California Civil Code §§ 1792 and 1791.1, et seq.)
  4         102. Plaintiff incorporates by reference the allegations contained in the
  5   preceding paragraphs of this Complaint.
  6         103. Plaintiff brings this cause of action against Defendant on behalf of
  7   himself and the Implied Warranty Sub-Class.
  8         104. Defendant was at all relevant times the manufacturer, distributor,
  9   warrantor, and/or seller of the Class Vehicles. Defendant knew or had reason to
 10   know of the specific use for which the Class Vehicles were purchased or leased.
 11         105. Defendant provided Plaintiff and Class Members with an implied
 12   warranty that the Class Vehicles and their components and parts are
 13   merchantable and fit for the ordinary purposes for which they were sold.
 14   However, the Class Vehicles are not fit for their ordinary purpose of providing
 15   reasonably reliable and safe transportation because, inter alia, the Class Vehicles
 16   and their wheels suffered from an inherent defect at the time of sale and
 17   thereafter and are not fit for their particular purpose of providing safe and
 18   reliable transportation.
 19         106. Defendant impliedly warranted that the Class Vehicles were of
 20   merchantable quality and fit for their intended use. This implied warranty
 21   included, among other things: (i) a warranty that the Class Vehicles and their
 22   wheels, which were manufactured, supplied, distributed, and/or sold by GM,
 23   would provide safe and reliable transportation; and (ii) a warranty that the Class
 24   Vehicles and their wheels would be fit for their intended use.
 25         107. Contrary to the applicable implied warranties, the Class Vehicles
 26   and their wheels at the time of sale and thereafter were not fit for their ordinary
 27   and intended purpose of providing Plaintiff and Class Members with reliable,
 28
                                               Page 37
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 39 of 50 Page ID #:39



  1   durable, and safe transportation. Instead, the Class Vehicles are defective,
  2   including the defective wheels.
  3         108. The alleged Rim Defect is inherent and was present in each Class
  4   Vehicle at the time of sale.
  5         109. Because of Defendant’s breach of the applicable implied warranties,
  6   owners and/or lessees of the Class Vehicles suffered an ascertainable loss of
  7   money, property, and/or value of their Class Vehicles. Additionally, because of
  8   the Rim Defect, Plaintiff and Class Members were harmed and suffered actual
  9   damages in that the Class Vehicles’ wheels are substantially certain to fail before
 10   their expected useful life has run.
 11         110. Defendant’s actions, as complained of herein, breached the implied
 12   warranty that the Class Vehicles were of merchantable quality and fit for such
 13   use in violation of California Civil Code §§ 1792 and 1791.1.
 14                            FOURTH CAUSE OF ACTION
 15                           (For Breach of Express Warranty)
 16         111. Plaintiff incorporates by reference the allegations contained in the
 17   preceding paragraphs of this Complaint.
 18         112. Plaintiff brings this cause of action on behalf of himself and on
 19   behalf of the Class, or, Alternatively, the California Sub-class, against
 20   Defendant.
 21         113. Defendant provided all purchasers and lessees of the Class Vehicles
 22   with an express warranty described infra, which became a material part of the
 23   bargain. Accordingly, Defendant’s express warranty is an express warranty
 24   under California law.
 25         114. The wheels were manufactured and/or installed in the Class
 26   Vehicles by Defendant and are covered by the express warranty.
 27         115. In a section entitled “What is Covered,” Defendant’s express
 28
                                                Page 38
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 40 of 50 Page ID #:40



  1   warranty provides in relevant part that “The warranty covers repairs to correct
  2   any vehicle defect, not slight noise, vibrations, or other normal characteristics of
  3   the vehicle due to materials or workmanship occurring during the warranty
  4   period.” The warranty further provides that “Warranty repairs, including,
  5   including towing, parts, and labor, will be made at no charge” and “[t]o obtain
  6   warranty repairs, take the vehicle to a Chevrolet dealer facility within the
  7   warranty period and request the needed repairs.”
  8         116. According to GM, the “Bumper-to-Bumper (Includes Tires)
  9   Coverage is for the first 3 years or 36,000 miles, whichever comes first.”
 10         117. Defendant breached the express warranties by selling and leasing
 11   Class Vehicles with wheels that were defective, requiring repair or replacement
 12   within the warranty period, and refusing to honor the express warranty by
 13   repairing or replacing, free of charge, the wheels. In addition, when Defendant
 14   did agree to pay a portion of the costs, Defendant nevertheless breached the
 15   express warranty by simply replacing Plaintiff’s and Class Members’ defective
 16   wheels with similarly defective wheels, thus failing to “repair” the defect.
 17         118. Plaintiff was not required to notify GM of the breach or was not
 18   required to do so because affording GM a reasonable opportunity to cure its
 19   breach of written warranty would have been futile. Defendant was also on notice
 20   of the defect from complaints and service requests it received from Class
 21   Members, from repairs and/or replacements of the wheels, and from other
 22   internal sources.
 23         119. As a direct and proximate cause of Defendant’s breach, Plaintiff and
 24   the other Class Members have suffered, and continue to suffer, damages,
 25   including economic damages at the point of sale or lease. Additionally, Plaintiff
 26   and the other Class Members have incurred or will incur economic damages at
 27   the point of repair in the form of the cost of repair.
 28
                                                Page 39
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 41 of 50 Page ID #:41



  1         120. Plaintiff and the other Class Members are entitled to legal and
  2   equitable relief against Defendant, including actual damages, consequential
  3   damages, specific performance, attorneys’ fees, costs of suit, and other relief as
  4   appropriate.
  5                              FIFTH CAUSE OF ACTION
  6     (Breach of Written Warranty under the Magnuson-Moss Warranty Act,
  7                               15 U.S.C. § 2303 et seq.)
  8         121. Plaintiff incorporates by reference the allegations contained in the
  9   preceding paragraphs of this Complaint.
 10         122. Plaintiff brings this cause of action on behalf of himself and the
 11   Class against Defendant.
 12         123. The Class Vehicles are a “consumer product” within the meaning of
 13   the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).
 14         124. Plaintiff and Class Members are “consumers” within the meaning of
 15   the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).
 16         125. Defendant is a “supplier” and “warrantor” within the meaning of the
 17   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).
 18         126. Defendant’s express warranty is a “written warranty” within the
 19   meaning of 15 U.S.C. § 2301(6).
 20         127. As set forth supra and incorporated by reference, Defendant
 21   extended a 36-month, 36,000 mile Bumper-to-Bumper warranty.
 22         128. Defendant breached the express warranties by selling and leasing
 23   Class Vehicles with wheels that were defective, requiring repair or replacement
 24   within the warranty period, and refusing to honor the express warranty by
 25   repairing or replacing, free of charge, the wheels. In addition, when Defendant
 26   did agree to pay a portion of the costs, Defendant nevertheless breached the
 27   express warranty by simply replacing Plaintiff’s and Class Members’ defective
 28
                                               Page 40
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 42 of 50 Page ID #:42



  1   wheels with similarly defective wheels, thus failing to “repair” the defect.
  2         129. Defendant’s breach of the express warranties has deprived the
  3   Plaintiff and Class members of the benefit of their bargain.
  4         130. Defendant’s breach of express warranties has deprived Plaintiff and
  5   Class Members of the benefit of their bargain.
  6         131. The amount in controversy of Plaintiff’s individual claims meets or
  7   exceeds the sum or value of $25,000. In addition, the amount in controversy
  8   meets or exceeds the sum or value of $50,000 (exclusive of interests and costs)
  9   computed on the basis of all claims to be determined in this suit.
 10         132. Defendant has been afforded a reasonable opportunity to cure its
 11   breach, including when Plaintiff and Class Members brought their vehicles in for
 12   diagnoses and repair of the wheels.
 13         133. As a direct and proximate cause of Defendant’s breach of written
 14   warranties, Plaintiff and Class Members sustained and incurred damages and
 15   other losses in an amount to be determined at trial. Defendant’s conduct
 16   damaged Plaintiff and Class Members, who are entitled to recover actual
 17   damages, consequential damages, specific performance, diminution in value,
 18   costs, attorneys’ fees, and/or other relief as appropriate.
 19                              SIXTH CAUSE OF ACTION
 20     (Breach of Implied Warranty under the Magnuson-Moss Warranty Act,
 21                                15 U.S.C. § 2303 et seq.)
 22         134. Plaintiff incorporates by reference the allegations contained in the
 23   preceding paragraphs of this Complaint.
 24         135. Plaintiff brings this cause of action on behalf of himself and the
 25   Class against Defendant.
 26         136. The Class Vehicles are a “consumer product” within the meaning of
 27   the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).
 28
                                                Page 41
                                        CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 43 of 50 Page ID #:43



  1         137. Plaintiff and Class Members are “consumers” within the meaning of
  2   the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).
  3         138. Defendant is a “supplier” and “warrantor” within the meaning of the
  4   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).
  5         139. GM impliedly warranted that the Class Vehicles were of
  6   merchantable quality and fit for use. This implied warranty included, among
  7   other things: (i) a warranty that the Class Vehicles and their wheels were
  8   manufactured, supplied, distributed, and/or sold by GM would provide safe and
  9   reliable transportation; and (ii) a warranty that the Class Vehicles and their
 10   wheels would be fit for their intended use while the Class Vehicles were being
 11   operated.
 12         140. Contrary to the applicable implied warranties, the Class Vehicles
 13   and their wheels at the time of sale and thereafter were not fit for their ordinary
 14   and intended purpose of providing Plaintiff and Class Members with reliable,
 15   durable, and safe transportation. Instead, the Class Vehicles are defective,
 16   including the defective design of their wheels.
 17         141. Defendant’s breach of implied warranties has deprived Plaintiff and
 18   Class Members of the benefit of their bargain.
 19         142. The amount in controversy of Plaintiff’s individual claims meets or
 20   exceeds the sum or value of $25,000. In addition, the amount in controversy
 21   meets or exceeds the sum or value of $50,000 (exclusive of interests and costs)
 22   computed on the basis of all claims to be determined in this suit.
 23         143. Defendant has been afforded a reasonable opportunity to cure its
 24   breach, including when Plaintiff and Class Members brought their vehicles in for
 25   diagnoses and repair of the wheels.
 26         144. As a direct and proximate cause of Defendant’s breach of implied
 27   warranties, Plaintiff and Class Members sustained and incurred damages and
 28
                                               Page 42
                                       CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 44 of 50 Page ID #:44



  1   other losses in an amount to be determined at trial. Defendant’s conduct
  2   damaged Plaintiff and Class Members, who are entitled to recover actual
  3   damages, consequential damages, specific performance, diminution in value,
  4   costs, attorneys’ fees, and/or other relief as appropriate.
  5            145. Because of Defendant’s violations of the Magnuson-Moss Warranty
  6   Act as alleged herein, Plaintiff and Class Members have incurred damages.
  7                            SEVENTH CAUSE OF ACTION
  8                                 (For Unjust Enrichment)
  9            146. Plaintiff incorporates by reference the allegations contained in the
 10   preceding paragraphs of this Complaint.
 11            147. Plaintiff brings this cause of action on behalf of himself and the
 12   Class.
 13            148. As a direct and proximate result of Defendant’s failure to disclose
 14   known defects, Defendant has profited through the sale and lease of the Class
 15   Vehicles. Although these vehicles are purchased through Defendant’s agents,
 16   the money from the vehicle sales flows directly back to Defendant.
 17            149. Additionally, as a direct and proximate result of Defendant’s failure
 18   to disclose known defects in the Class Vehicles, Plaintiff and Class Members
 19   have vehicles that require repeated, high-cost repairs that can and therefore have
 20   conferred an unjust substantial benefit upon Defendant.
 21            150. Defendant has been unjustly enriched due to the known defects in
 22   the Class Vehicles through the use money paid that earned interest or otherwise
 23   added to Defendant’s profits when said money should have remained with
 24   Plaintiff and Class Members.
 25            151. As a result of the Defendant’s unjust enrichment, Plaintiff and Class
 26   Members have suffered damages.
 27
 28
                                                 Page 43
                                         CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 45 of 50 Page ID #:45



  1                               RELIEF REQUESTED
  2         152. Plaintiff, on behalf of himself and all others similarly situated,
  3   request the Court to enter judgment against Defendant, as follows:
  4               (a)    An order certifying the proposed Class and Sub-Classes,
  5                      designating Plaintiff as named representative of the Class, and
  6                      designating the undersigned as Class Counsel;
  7               (a)    A declaration that Defendant is financially responsible for
  8                      notifying all Class Members about the defective nature of the
  9                      wheels, including the need for periodic maintenance;
 10               (b)    An order enjoining Defendant from further deceptive
 11                      distribution, sales, and lease practices with respect to Class
 12                      Vehicles; compelling Defendant to issue a voluntary recall for
 13                      the Class Vehicles pursuant to. 49 U.S.C. § 30118(a);
 14                      compelling Defendant to remove, repair, and/or replace the
 15                      Class Vehicles’ defective wheels with suitable alternative
 16                      product(s) that do not contain the defects alleged herein;
 17                      enjoining Defendant from selling the Class Vehicles with the
 18                      misleading information; and/or compelling Defendant to
 19                      reform its warranty, in a manner deemed to be appropriate by
 20                      the Court, to cover the injury alleged and to notify all Class
 21                      Members that such warranty has been reformed;
 22               (c)    A declaration requiring Defendant to comply with the various
 23                      provisions of the Song-Beverly Act alleged herein and to
 24                      make all the required disclosures;
 25               (d)    An award to Plaintiff and the Class for compensatory,
 26                      exemplary, and statutory damages, including interest, in an
 27                      amount to be proven at trial, except that currently, Plaintiff
 28
                                              Page 44
                                      CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 46 of 50 Page ID #:46



  1                       does not seek damages under his Consumers Legal Remedies
  2                       Act claim;
  3                (e)    Any and all remedies provided pursuant to the Song-Beverly
  4                       Act, including California Civil Code section 1794;
  5                (f)    Any and all remedies provided pursuant to the Magnuson-
  6                       Moss Warranty Act;
  7                (g)    A declaration that Defendant must disgorge, for the benefit of
  8                       the Class, all or part of the ill-gotten profits it received from
  9                       the sale or lease of its Class Vehicles or make full restitution
 10                       to Plaintiff and Class Members;
 11                (h)    An award of attorneys’ fees and costs, as allowed by law;
 12                (i)    An award of attorneys’ fees and costs pursuant to California
 13                       Code of Civil Procedure § 1021.5;
 14                (j)    An award of pre-judgment and post-judgment interest, as
 15                       provided by law;
 16                (k)    Leave to amend the Complaint to conform to the evidence
 17                       produced at trial; and
 18                (l)    Such other relief as may be appropriate under the
 19                       circumstances.
 20                              DEMAND FOR JURY TRIAL
 21         153. Pursuant to Federal Rule of Civil Procedure 38(b) and Central
 22   District of California Local Rule 38-1, Plaintiff demands a trial by jury of all
 23   issues in this action so triable.
 24
 25
 26
 27
 28
                                                  Page 45
                                          CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 47 of 50 Page ID #:47



      Dated: April 30, 2019                 Respectfully submitted,
  1
                                            Capstone Law APC
  2
  3
                                       By: /s/ Mark A. Ozzello
  4                                        Mark A. Ozzello
                                           Tarek H. Zohdy
  5                                        Cody R. Padgett
                                           Trisha K. Monesi
  6
                                            Attorneys for Plaintiff
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            Page 46
                                    CLASS ACTION COMPLAINT
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 48 of 50 Page ID #:48




                EXHIBIT 1
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 49 of 50 Page ID #:49



  1   Mark A. Ozzello (SBN 116595)
      Mark.Ozzello@capstonelawyers.com
  2   Tarek H. Zohdy (SBN 247775)
      Tarek.Zohdy@capstonelawyers.com
  3   Cody R. Padgett (SBN 275553)
      Cody.Padgett@capstonelawyers.com
  4   Trisha K. Monesi (SBN 303512)
      Trisha.Monesi@capstonelawyers.com
  5   Capstone Law APC
      1875 Century Park East, Suite 1000
  6   Los Angeles, California 90067
      Telephone: (310) 556-4811
  7   Facsimile: (310) 943-0396
  8   Attorneys for Plaintiff Anthony Nardizzi
  9
                               UNITED STATES DISTRICT COURT
 10
                             CENTRAL DISTRICT OF CALIFORNIA
 11

 12   ANTHONY NARDIZZI,                                Case No.:
      individually, and on behalf of a class
 13   of similarly situated individuals,
                                                       DECLARATION OF ANTHONY
 14                  Plaintiff,                        NARDIZZI IN SUPPORT OF
                                                       VENUE FOR CLASS ACTION
 15         v.                                         COMPLAINT PURSUANT TO
                                                       CIVIL CODE SECTION 1780(d)
 16   GENERAL MOTORS LLC, a
      Delaware limited liability company,
 17
                     Defendant.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                 DECL. OF ANTHONY NARDIZZI IN SUPPORT OF PLAINTIFF’S SELECTION OF VENUE FOR TRIAL
Case 2:19-cv-03665-CJC-AFM Document 1 Filed 04/30/19 Page 50 of 50 Page ID #:50



  1                      DECLARATION OF ANTHONY NARDIZZI
  2         I, Anthony Nardizzi, declare under penalty of perjury as follows:
  3         1.       I make this declaration based upon my personal knowledge except
  4   as to those matters stated herein that are based upon information and belief, and
  5   as to those matters I believe them to be true. I am over the age of eighteen, a
  6   citizen of the State of California, and a Plaintiff in this action.
  7         2.       Pursuant to California Civil Code section 1780(d), this Declaration
  8   is submitted in support of Plaintiff’s Selection of Venue for the Trial of
  9   Plaintiff’s California Consumers Legal Remedies Act claim.
 10         3.       I am a resident of Valencia, California, in Los Angeles County. I
 11   leased and service vehicle in Ventura County, and I keep my vehicle at my home
 12   in Valencia.
 13         4.       Based on the facts set forth herein, the Central District of California
 14   is a proper venue for the prosecution of my California Consumers Legal
 15   Remedies Act claim because the vehicle that is the subject of this lawsuit is
 16   situated here and a substantial portion of the events giving rise to my claims
 17   occurred here. Further, Defendant conducts business in the Central District of
 18   California.
 19         5.       I declare under penalty of perjury under the laws of California and
 20   the United States of America that the foregoing is true and correct.
 21         Executed on April
                              ____, 2019 in ________________,
                                                           California.
 22

 23
                                                   ___________________________
 24                                                Anthony Nardizzi

 25

 26

 27

 28
                                                      Page 1
                 DECL. OF ANTHONY NARDIZZI IN SUPPORT OF PLAINTIFF’S SELECTION OF VENUE FOR TRIAL
